AFFIDAVIT IN SUPPORT OF SEIZURE WARRANTS

I, Michael Scherger, being duly sworn, state as follows under penalty of perjury:

1. Your Affiant is a Special Agent with the Federal Bureau of Investigation (“FBI”)
and has been so employed since July 13, 2014. Your Affiant presently is assigned to the
Charlotte Division, where your Affiant is primarily responsible for conducting investigations into
public corruption criminal violations. During his instruction at the FBI Academy, Quantico,
Virginia, your Affiant received training in a variety of investigative and legal matters, including
the topics of Fourth Amendment searches, the drafting of search warrant affidavits, and probable
cause. Your Affiant is a graduate of the University of North Carolina at Chapel Hill School of
Law, and your Affiant has been a member of the North Carolina Bar in good standing since
2008. Prior to joining the FBI, your Affiant served as judge advocate for the United States
Marine Corps (“USMC”) where your Affiant practiced as a criminal trial attorney, and your
Affiant still serves in the capacity of a military attorney as a major in the USMC Reserves.

2. This Affidavit is intended to show only that there is sufficient probable cause for
the requested Seizure Warrants and does not set forth all of your Affiant’s knowledge about this
matter. The information set forth in this Affidavit comes from your Affiant’s personal
observations, training and experience, and information obtained from other agents and witnesses.

3, I make this Affidavit in support of two Seizure Warrants to seize the following

funds:

Approximately $979,128.63 in funds held at WELLS FARGO Bank, account ending in
0809, such account held in the name of NORTH CAROLINA GROWTH AND
PROSPERITY ALLIANCE INC. (“Account 0809”); and

Approximately $475,629.82 in funds held at WELLS FARGO Bank, account ending in
0817, such account held in the name of NORTH CAROLINA GROWTH AND
PROSPERITY COMMITTEE INC. (“Account 0817”).

Case 3:19-mj-00102-DSC Document 4-2 Filed 03/25/19 Page 1of3

 

 
(together, “the Funds”).

4, Your Affiant has probable cause to believe that the Funds constitute or are
derived from proceeds of conspiracy in violation of 18 U.S.C. § 1349 and/or bribery in violation
of 18 U.S.C. § 666. Therefore, the Funds are subject to seizure for civil and criminal forfeiture
pursuant to 18 U.S.C. § 981(a)(1)\(C) (civil forfeiture of proceeds); 28 U.S.C. § 2461(c)
(rendering criminal forfeiture available in any case in which civil forfeiture is also available); 18
U.S.C. § 981(b) (civil seizure warrants); and 21 U.S.C. § 853(f) (criminal seizure warrants). As
of March 12, 2019, your Affiant had identified at least $979,128.63 remaining in Account 0809
and at least $475,629.82 remaining in Account 0817.

5. I am familiar with the Bill of Indictment, attached hereto as Exhibit A and
returned by a Grand Jury, wherein Greg E. Lindberg, John D. Gray, John V. Palermo, Jr., and
Robert Cannon Hayes (hereafter, “the defendants”) were charged for, inter alia, their roles in a
conspiracy to bribe the Commissioner of the North Carolina Department of Insurance. As set
forth more specifically in the Bill of Indictment, during the course of the alleged offenses, the
defendants ensured that $1,500,000 in funds were deposited into the aforementioned accounts.
Further, the Grand Jury found probable cause for forfeiture of, among other items,
“approximately $1.5 million in proceeds deposited into two bank accounts held in the name of
North Carolina Growth and Prosperity at Wells Fargo Bank, account numbers *0817 and
*0809.” Your Affiant incorporates, as if fully set forth herein, the factual allegations set forth in
the Bill of Indictment.

6. During the course of the investigation of the offenses set forth in the Bill of
Indictment, law enforcement conducted a financial analysis, including review of pertinent bank

documents, in order to determine the disposition of crime proceeds in this case. During the

Case 3:19-mj-00102-DSC Document 4-2 Filed 03/25/19 Page 2 of 3
LL

3
course of that analysis, your Affiant obtained documents that reflect that the $1,500,000 provided
by Lindberg for use to fund the independent expenditure committee and the offenses was
deposited into the aforementioned accounts as follows. On or about June 11, 2018,
$1,000,000.00 was deposited into Account 0809 and $500,000 was deposited into Account 0817.

7. Based on the aforementioned facts, including the Bill of Indictment, the Grand
Jury finding of probable cause for forfeiture of the Funds, and analysis of records of the relevant
bank accounts, there is probable cause to believe that the Funds constitute or are derived from
proceeds of the offenses set forth herein and are therefore subject to seizure for forfeiture.
Further, based on my training and experience, a restraining order would not be sufficient to
assure that availability of the Funds for forfeiture. Accordingly, Seizure Warrants are necessary.

8. Finally, your Affiant requests that this Court order this Affidavit sealed pending

further criminal investigation.

 

Federal Bureau of Investigation

Subscribed and sworn before me this av day of March, 2019.

fr J (nt. _

HONORABLE DAVID S. CAYER
UNITED STATES MAGISTRATE JUDGE

Case 3:19-mj-00102-DSC Document 4-2 Filed 03/25/19 Page 3 of 3

 
